Citation Nr: 9935944	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-23 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a head injury to include 
headaches, dizziness and bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

In a rating action in June 1971, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
granted service connection for residuals, scars of the face.  
This grant was on the basis that while facial scars were not 
recorded on the veteran's entrance examination, his discharge 
examination had noted scars on his nose and the right cheek, 
and both had been confirmed on the initial VA examination in 
1971.  While the veteran was not claiming for residuals of 
head trauma, the VARO noted at that time that service records 
showed no sign of inservice injury including combat wounds to 
the face or head.  A timely appeal was not filed from that 
decision.  These nondisfiguring scars have been rated as 
noncompensably disabling since separation from service. 

In a rating action in November 1974, the VARO in Phoenix, 
Arizona, denied the veteran's claim for entitlement to 
service connection for bilateral defective hearing.  That 
decision was confirmed in December 1974.  A timely appeal was 
not filed from that decision.

In 1976, the veteran requested a reevaluation of his service-
connected "head injury" to include alleged headaches, 
dizziness, blurry vision and poor hearing.  The veteran was 
informed by the Albuquerque VARO in a letter dated in July 
1976 that his service connected disability was not a head 
injury but rather facial scars, and he was asked to fill out 
a report of any alleged accidental injury involving his head.  

On June 8, 1976, the VARO received a VA Form 21-4176, report 
of accidental injury, relating to an alleged head injury in 
1970, incurred when a canister from a howitzer hit the 
ground, bounced, and hit him in the face.

On July 14, 1976, the VARO received the veteran's VA Form 21-
4138, statement in support of claim, in which he claimed 
entitlement to increased compensation for severe headaches, 
blackouts, dizzy spells claimed as secondary to surgery of 
his skull.  He referenced a loss of hearing, and indicated 
that he had been admitted to VA care on July 2, 1976, and 
"had a blackout and had a severe car accident."  

In another VA Form 21-4138 received on July 19, 1976, the 
veteran sought service connection for residuals of a head 
injury, specifically a "permanent lump on front top of head 
above hair line."  He further stated that he now had 
developed a loss of hearing and poor balance with dizziness 
and headaches.  He again referenced his recent VA care.

In a rating action on October 4, 1976, the VARO denied his 
claim for service connection for chronic disability 
manifested by blurring vision on the basis that the head 
injury claimed was not shown on the evidence of record.  
However, there was some delay in sending notification of that 
rating action to an appropriate address, and with his 
representative's help, notification was finally effectuated 
in mid-1977.  A timely appeal was not filed therefrom.

In a VA Form 21-4138 filed in September 1994, the veteran 
sought increased compensation for his service-connected 
disability, which he described as loss of hearing and dizzy 
spells probably due to damaged inner ear causing equilibrium 
problems.  He indicated that he was currently evaluated as 
noncompensably disabling but felt an increase was warranted 
based on VA outpatient records.  The VARO requested 
additional records and release thereof.

In a letter dated in December 1994 to which he attached 
various release forms for recent care, the veteran further 
stated that he felt that in addition to the injury 
experienced in service, he was also "entitled to claim 
benefits due to the medical treatments I have endured since 
my duty in the service".  However, the record does not 
reflect that the veteran has since pursued a claim with 
regard entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151.

Correspondence from the VARO in Los Angeles, California (the 
VARO now with jurisdiction of the veteran's case) in January 
1995 was to the effect that the veteran had been informed in 
a 1976 letter that service connection was not warranted for 
hearing loss, anxiety with dizziness and headaches, tension 
type; that he had not filed an appeal therewith within a 
year; and that he had not since presented new and material 
evidence to reopen the claim.  He was further informed as to 
generally what constituted new and material evidence. 

The veteran was informed in another letter dated in May 1995 
that the evidence submitted did not constitute a new and 
material basis for addressing his claim for service 
connection for hearing loss and dizziness.

During the course of the current appeal, the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a rash of the chest and shoulders and leg 
pain claimed as due to exposure to herbicides, were raised 
and the VARO denied these claims in a rating action in April 
1999.  The veteran has not submitted a notice of disagreement 
with that decision, and those issues are not part of the 
current appeal.

In November 1999, the veteran submitted evidence directly to 
the Board.  This evidence consisted of copies of treatment 
records for conditions not currently at issue, and copies of 
statements already of record.  As such, this evidence is not 
considered pertinent and the Board will proceed to a decision 
without first referring it to the RO for initial 
consideration under the provisions of 38 C.F.R. § 20.1304 
(1999).



FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for defective hearing when it issued a final, 
unappealed rating decision in October 1976.

2.  The RO denied entitlement to service connection for a 
head injury with headaches, dizziness and blurring vision in 
October 1976; a timely appeal was not taken therefrom.

3.  Evidence submitted since the final unappealed October 
1976 rating decision bears directly or substantially upon the 
issues at hand, and by itself or in connection the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent evidence of a nexus between any 
current disability, other than the previously service 
connected facial scars, and a head injury in service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1976 rating decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for defective hearing and denied a claim 
for entitlement to service connection for a head injury with 
headaches, dizziness and blurring vision, is new and 
material, and the veteran's claim for those benefits is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a), 20.1103 (1999). 

2.  The claim for service connection for residuals of a head 
injury to include headaches, dizziness and bilateral 
defective hearing is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where the evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
op. cit.

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). 

The Federal Circuit held invalid the Colvin test as it 
related to the issue of materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court held that 
the decision of the Federal Circuit in Hodge required the 
replacement of the two-step test in Manio with a three step 
test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by service or due to service-connected 
disability  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310 (1999). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for a chronic  acquired neurological disorder if 
manifested to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

In some circumstances VA has a duty under 38 U.S.C.A. § 
5103(a) (West 1991), to advise a claimant of the new and 
material evidence needed to complete his/her claim.  Graves 
v. Brown, 8 Vet. App. 522, 525 (1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit. 

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  The veteran in this case has not put VA on notice of 
the existence or availability of specific evidence that may 
be both new and material, and sufficient to reopen his claim 
for service connection.

Factual Background

The evidence of record at the time of the RO's unappealed 
October 1976 rating decision was as follows:

The veteran's pre-induction examination in October 1968 
showed no sign of facial scarring.  Audiometric evaluation 
showed pure tone decibels of "0" at all levels in both ears.  
Uncorrected distant visual acuity was 20/25 in the right eye, 
and 20/30 in the left eye; near vision was J-1 in both eyes.

Service medical records do not document any injury to the 
head or face.  

The veteran's separation examination dated in August 1970 
referred to a 1/2" scar on the nose and and 1" scar on the 
right cheek; no history of how these scars originated was 
recorded, and there was no history given or clinical notation 
made of any head injury in service, or complaints of 
residuals therefrom at the time of separation from service.  
Visual acuity was 20/20, bilaterally.  Hearing acuity was 
15/15 bilaterally on both spoken and whispered voice tests.

The veteran's DD-214, report of transfer or discharge, shows 
no evidence of combat injury or the receipt of a Purple Heart 
Award.  [A specific search in 1971 through official files 
discovered no further medical records and it was specifically 
reported that the veteran had not received a Purple Heart 
Award and was not eligible to receive one.] 

On his initial application for compensation benefits filed in 
1970, the veteran reported that he had acquired a scar on his 
right face and nose in March 1970 as a result of a "wound."  
No further details were given.

On VA examination in April 1971, the veteran reported a 
"shrapnel" wound of the face from which he had "no problem 
except the scar."  On examination, there were two scars 
noted.  These were described as very fine line, but of a dark 
color as if the wounds were done with a pencil.  The examiner 
said that the scars were only mildly disfiguring.  The one 
over the bridge of the nose was partly hidden by his hair.  
The nose scar was a total length of 3/4 x 1/32", as was the 
one on the right cheek.  The examiner noted that these were 
not depressed, not tender and not adherent.  Photos were 
associated with the examination report in the file.

In 1974, the veteran filed a claim for hearing loss incurred 
in the artillery in service.

Private clinical and evaluative records dated in 1974 show 
some audiometric signs of hearing loss.  A questionnaire 
associated therewith showed check-marks by "no" to the 
veteran's having experienced dizziness, fainting spells, 
severe headaches, defects of eyesight or hearing, or any 
other confining illness, disease or accident.  The veteran 
stated thereon that he had prior experience in work as a 
welder's and a mechanic's helper.  Examination report showed 
the two scars on the right upper nose and upper cheek which 
"connotes hit in service", but no other abnormalities.  Eyes 
and ears were said to be normal.

The rating action in November 1974 denied service connection 
for bilateral high frequency hearing, if existent, as having 
been of recent origin and unrelated to service.

A statement dated in November 1974 was submitted from DJL, 
M.D., who indicated that he had first seen the veteran in 
November 1974 with complaints of right ear hearing loss which 
had started about 3 1/2 weeks before and had gotten worse 
since then.  The veteran informed the physician that he had 
not been aware of any prior hearing loss until this had been 
pointed out to him on a pre-employment physical examination 
about 5 weeks before.  Hearing tests confirmed cochlear 
damage of a mild degree.  There was no evidence of facial 
damage or other ear or head difficulties or trauma reported.

A VA Form 10-10 is of record, dated in January 1976, to the 
effect that the veteran stated that he had a severe head 
injury "several years ago", and had some trouble with 
dizziness, headaches and blurry vision.  He stated that this 
was sporadic at times, but the last few months, it had become 
very frequent, two or three times a week to the point he 
could not see.  He was working and wanted something done 
about it.  He denied any other symptoms such as black out 
spells.  He did have hearing trouble in his right ear.  The 
noted diagnosis was "head injury."

In May 1976, a claim was filed by the veteran for 
reevaluation of his "service-connected head injury," as 
noted above.  In July 1976, he was sent a letter informing 
him that his service-connected disability was facial scars 
not a head injury.  He was asked to provide information on a 
VA 21-4176 with regard to the alleged incident that caused 
his head injury.  He returned the form with annotations that 
he had experienced the injury in 1970 when he extracted a 
canister from a 105 howitzer and the canister hit him in the 
face; that this caused him to fall which caused him to hit 
his head and which left him with a permanent lump on the top 
of his head.  

In documents noted above, the veteran stated that he also had 
hearing loss, headaches, blackout spells, dizziness, all said 
to be the result of surgery on his skull.  He specifically 
referred to recent care by VA in Albuquerque to which he had 
been admitted on July 2, 1976.

Copies of summary records from the VA hospitalization 
commencing July 2, 1976 are in the file, showing the 
veteran's correct social security number as identifier as 
well as his name, age, etc. on each page, but with a 
different VA claim number than had been assigned to him.  
These records indicated that he had been seen as an 
outpatient on June 14, 1976.  He had been having spells of 
dizziness, etc. for 2-3 years which was becoming more 
frequent.  He reported right ear hearing loss from artillery.  
He reported that he had "had some trauma to the right orbital 
area while he was in the service from an artillery canister 
hitting him in this area".  The veteran described his 
dizzy/seizure-like episodes in detail, and reported that the 
evening before, he had a blackout.  

The veteran reported that on the night before after the 
blackout while driving his car unaccompanied, when he had 
awakened in the emergency room of the Carlsbad Hospital [the 
name of which he provided], he was told that he had hit a 
tree.  He reported that he could always tell when the 
dizziness was going to come on because of the headache.  He 
was worked-up for the dizziness.  All reported testing was 
negative including electroencephalogram (EEG).  Various 
hearing tests showed findings consistent with noise induced 
hearing loss in the right ear.

During his VA hospitalization, the treating physician called 
the Carlsbad Hospital and was told that the veteran had been 
seen at their emergency room many times for convulsions.  
This is all recorded in the official hospitalization record 
which has been in the file since 1976 (and was at the time of 
the RO decision in that year).  The veteran had also 
supposedly been hospitalized in Carlsbad for treatment of 
what was thought to be a seizure, possibly alcohol related.  
He had been placed on Dilantin and discharged.  

The physician specifically further recorded in the medical 
file that the Carlsbad emergency staff reported to him that 
the veteran had been seen there often at the emergency room 
for drinking and having "convulsions" in public places.  When 
the physician confronted the veteran with this, he vigorously 
denied it.  

The physician then called the Carlsbad facility again and the 
staff (physician's name being given) confirmed the story of 
record.  The name of his private physician (Dr. G) was also 
recorded.  The VA physician noted that it was not known for 
sure who should be believed, but both stories were noted in 
the record.

The final 1976 VA assessment was that the veteran's dizziness 
was probably due to anxiety.  He was to be seen after 
discharge by his private physician (Dr. G) for continued 
regulation of his nonconfirmed seizure disorder.  He was to 
be seen for a VA neurology appointment in August 1976.  In 
the interim, he was to take APC's for his headaches, which 
had worked well in the hospital.

Final VA diagnoses were dizziness secondary to anxiety, 
history of seizure disorder not confirmed, and headaches, 
tension type, second to the dizziness and anxiety.

The rating decision in October 1976 denied service connection 
for head injury with headaches, dizziness and blurred vision; 
and found that new and material evidence had not been 
submitted to reopen the claim for service connection for 
defective hearing.  The conclusion was that the dizziness and 
related symptoms were due to anxiety and there was no basis 
to relate this to service.  It was also found that chronic 
disability manifested by blurring vision and head injury, was 
not shown by the evidence of record.  The veteran informed of 
that decision in 1977, as noted above.

The evidence received subsequent to the October 1976 rating 
decision is as follows:

The veteran filed a claim in 1994 seeking to have his 
service-connected disability, now rated as noncompensably 
disabling, namely loss of hearing and dizziness spells, 
probably due to damaged inner ear causing equilibrium 
problems reevaluated. 

The veteran subsequently submitted release forms for VA care 
on unspecific dates.  Subsequently, VA outpatient visits 
reports from 1994 were placed in the file showing complaints 
of headaches, light-headedness, decreased hearing acuity but 
no blurred or double vision.  On one history dated in 1994, 
the veteran reported that he had been seen at and 
hospitalized for headaches and dizziness in New Mexico in 
1970.  In 1994, he was also seen for complaints of 
nervousness and said that he had symptoms for 20 or so years 
since he got back from Vietnam.  A notation on an outpatient 
report in January 1995 was that for 20 years he had been 
working as a welder.

In a letter dated in January 1995, the veteran was informed 
that he had been told in a letter dated in October 1976 that 
service connection had not been established for high 
frequency hearing loss, anxiety with dizziness and headaches, 
tension type.  He was further informed that he had not 
appealed that decision within a year, and that now, new and 
material evidence would be required to reopen his claim.  He 
was also informed as to what was required for a PTSD claim.

The veteran submitted a letter dated in January and received 
in May 1995 reasserting that his condition had been acquired 
in combat; that he had received a head injury which left him 
with a facial scar, headaches, dizziness and loss of hearing.  
He said that all of these were due to his service military 
occupational specialty, and he could not understand why his 
appeals in 1974 and 1976 had not been received.  He 
vehemently denied that he had a history of drinking or 
applying for hospital care at the local facility, and that he 
and his wife could state that they and he had never ever had 
a drinking problem in his life and this was all a tremendous 
mistake.

The RO denied the veteran's claim in November 1995 and so 
notified him.  He filed a notice of disagreement in January 
1996 and a statement of the case was issued in April 1996.  
In his VA Form 9, dated and received in May 1996, the veteran 
restated that his head injury was a result of combat.

The veteran was asked to provide further information as to 
his surgery for a skull injury after his 1976 auto accident 
and other information including from treatment at Carlsbad in 
1976, by the private physician named in the 1976 VA records, 
and buddy statement from those who knew of his head trauma in 
service.

The veteran responded on a VA Form 21-4138 in May 1998, that 
he had had a minor car accident in 1976 when he developed 
dizziness and a spell as a result of his inservice head 
injury, but that he denied ever having had skull surgery at 
all.  He denied ever having seen the physician named in 1976, 
and although he did have a buddy statement, he reiterated 
that the best statement was provided by himself.

Repeated searches for additional clinical records since 
service were unproductive.  The veteran also signed release 
forms for records from the named physician for care from 
1970-1976 and records from the Carlsbad Hospital.  The letter 
to the physician  (Dr. G) was returned, however, as not 
having a deliverable address.  The private hospital responded 
that these records had been destroyed.  Various named VA 
facilities also indicated that no further records were found 
for the veteran.

The veteran submitted a statement from a service comrade who 
reported that in 1969 and 1970, he had been at An-Hoa, and 
had known the veteran since childhood.  The affiant recalled 
that the veteran had gotten injured in 1969, had come to his 
unit with bandages on his head, and when he asked him what 
had happened, was told that he had been injured by incoming 
122 rockets.  The service comrade opined that he observed 
"shock on him."

Clinical records from VA care since 1994 were received, some 
of which were duplicates of those cited above for 1994-1995.  
Also included was a report of VA audiometric testing showing 
some bilateral hearing loss in 1996 and 1997, a history of 
having had a dizziness attack in 1996, evidence of high blood 
pressure ("300/180" which leveled off to much lower readings) 
in October 1996, and foot surgery in March 1998.  He had 
complaints of some vision decrease and blurring in August 
1997 and again in 1998.  

On examination in September 1997 the veteran was found to 
have macular drusen as well, felt to be fairly significant 
for someone his age; he was given the Amsler Grid to take 
home and use in each eye every 2-3 days.

At about the same time, the veteran complained of the onset 
of vague neurological symptoms in the face, although 
examination was entirely negative except for subjective 
numbness in the right infraorbital area.  It was noted on 
several occasions that he continued to work as a welder and 
in private construction.

In 1998, the veteran submitted color copies of photos showing 
soldiers apparently in Vietnam with a "rocket" which the 
veteran labeled was one that injured him, and several photos 
of dead bodies as well as a copy of an article about an 
incident which he stated he had witness (this was presumably 
submitted in regard to his PTSD claim).


Analysis

The October 1976 RO decision is the most recent final 
decision, and is thus the one from which the issue is raised 
as to new and material evidence.  It is noted that there was 
a delay in notifying the veteran of that decision, and he 
apparently did not receive such notification until some time 
in mid-1977.  Nonetheless, he did not submit a notice of 
disagreement with that decision within one year of the 
notice.

Much of the evidence that has been added to the record since 
October 1976 is cumulative in that it merely shows ongoing 
treatment for various conditions that were previously noted, 
and which have not been related to service.

However, the statement from a service acquaintance as well as 
the veteran's contentions provide additional detail as to how 
his claimed injury was incurred.  This evidence provides, for 
the first time, a detailed report of a head injury incurred 
in combat during service.  As such, this evidence is so 
significant that it must be considered in order to fairly 
adjudicate the merits of the veteran's claim.  In other 
words, this evidence is new and material, and the veteran's 
claim is reopened.



Well-Grounded Claim

As noted above, once it is determined that new and material 
evidence has been submitted, the Board must immediately 
determine whether the claim is well grounded.  Elkins.  

If the veteran has not presented a well-grounded claim, his 
appeal must fail and the Board has no duty to further assist 
him with the development of his claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

The Court has held that the provisions of 38 U.S.C.A. 
§ 1154(b), pertaining to proof of disability incurred in 
combat, do not obviate the requirements for a well grounded 
claim set out in Caluza (i.e. competent evidence of a current 
disability and of a medical nexus between service and a 
current disability).  Arms v. West, 12 Vet. App. 188 (1999); 
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  Because there is a presumption of credibility as to 
all evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous."  Arms v. West, 12 Vet. App. at 195.

In this case, the veteran and his witness are competent to 
report that he sustained a head injury in combat during 
service in Vietnam.  There is also competent evidence of 
current disability in the form of medical records showing 
treatment for dizziness, headaches and other conditions.  
However, there is no competent evidence relating any current 
disability to the reported head injury in service.  As lay 
persons, the veteran and his witness would not be competent 
to say that any current disability was caused by the 
inservice head injury.  In the absence of competent evidence 
of a nexus between current disability and a head injury or 
any other incident of service, the claim is not well grounded 
and must be denied.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
residuals of a head injury to include headaches, dizziness 
and bilateral defective hearing.

The claim for service connection for residuals of a head 
injury to include headaches, dizziness and bilateral 
defective hearing is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

